Citation Nr: 0832874	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, including 
as secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was previously before the Board in 
January 2007 when it was remanded for additional evidentiary 
development.  Unfortunately, the Appeals Management Center 
(AMC) in Washington, DC, did not ensure that the requested 
development was performed and the matter must again be 
remanded pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


REMAND

In its January 2007 remand instructions, the Board directed 
that a VA examination be conducted to determine the etiology 
of the veteran's respiratory disorder.  The Board 
specifically directed that the examiner provide an opinion as 
to whether it was as likely as not that any respiratory 
condition found on examination is the result of the veteran's 
active duty service to include exposure to asbestos.  In the 
alternative, the examiner was directed to provide an opinion 
as to whether it was as likely as not that any respiratory 
condition found on examination had its onset during the 
veteran's active duty service.  

A VA examination was conducted in January 2007.  The examiner 
diagnosed, in pertinent part, chronic obstructive pulmonary 
disease with symptoms of shortness of breath and cough as 
well as the excision of a pulmonary nodule of the left lower 
lobe of the lung.  The examiner found that the veteran's 
symptoms of shortness of breath, chest pain and cough were 
less likely than not secondary to asbestos exposure as the 
veteran did not manifest any evidence of asbestos related 
disease.  The examiner did not, however, provide an opinion 
as to whether the chronic obstructive pulmonary disease 
and/or the pulmonary nodule diagnosed were as likely as not 
the results of the veteran's active duty service or whether 
either disorder had its onset during active duty.  As such, 
the examination report is not in compliance with the Board's 
January 2007 remand instructions.   

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Return the claims file to the examiner 
who conducted the January 2007 VA 
examination and request that the examiner 
provide the following opinions as an 
addenda to the January 2007 report:

Is it as likely as not that any diagnosed 
respiratory condition, including chronic 
obstructive pulmonary disease and the 
excision of a pulmonary nodule of the 
left lower lobe of the lung, is the 
result of the veteran's active service, 
or any incident thereof, to include 
exposure to asbestos?

In the alternative, is it as likely as 
not that any respiratory condition, 
including chronic obstructive pulmonary 
disease and the excision of a pulmonary 
nodule of the left lower lobe of the 
lung, had its onset during the veteran's 
active service?

If the examiner who conducted the January 
2007 VA examination is not available, or 
the examiner determines that another VA 
examination should be conducted, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his 
claimed respiratory condition.  All 
indicated tests and studies should be 
performed. The claims folder and a copy of 
this remand must be sent to the examiner 
for review.  The examiner should summarize 
the medical history, including the onset 
and course of the claimed respiratory 
condition; describe any current symptoms 
and manifestations attributed to the 
claimed respiratory condition; and provide 
diagnoses for any and all respiratory 
pathology manifest in addition to 
answering the questions posed above.  

All opinions expressed must be supported 
by complete rationale.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection for 
a respiratory disorder, to include chronic 
obstructive pulmonary disease, including 
as the result of exposure to asbestos, 
with application of all appropriate laws 
and regulations, including VA's procedures 
for adjudicating claims involving 
asbestosis, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is so 
informed.  The veteran has the right to 
submit additional evidence and argument on 
the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). The veteran is advised 
that failure to appear for VA examination, 
if scheduled, without good cause could 
result in the denial of his claims.  See 
38 C.F.R. § 3.655.  The Board intimates no 
opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



